          Case 2:17-cv-02002-JAM-DB Document 38 Filed 09/16/21 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA

RODNEY WAYNE JONES,                                     No. 2:17-cv-02002-JAM-DB P

                  Plaintiff,

          v.

J. LEWIS, et al.,
                                                        ORDER & WRIT OF HABEAS CORPUS
                  Defendants.                           AD TESTIFICANDUM
                                                 /

Rodney Wayne Jones, CDCR # D-55894, a necessary and material witness in a settlement
conference in this case on October 18, 2021, is confined in the California State Prison, Los
Angeles County (LAC), in the custody of the Warden. In order to secure this inmate's attendance,
it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to
produce the inmate before Magistrate Judge Carolyn K. Delaney, by Zoom video conference from
his place of confinement, on Monday, October 18, 2021 at 9:30 a.m.

                                 ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
          commanding the Warden to produce the inmate named above, by Zoom video conference,
          to participate in a settlement conference at the time and place above, until completion of
          the settlement conference or as ordered by the court. Zoom video conference connection
          information will be supplied via separate email.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
          ordered to provide the new custodian with a copy of this writ.

       3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
          Office at California State Prison, Los Angeles County, at (661) 729-6994 or via email.

       4. Any difficulties connecting to the Zoom video conference shall immediately be reported
          to Judy Streeter, Courtroom Deputy, at jstreeter@caed.uscourts.gov.

                       WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, LAC, P. O. Box 8457, Lancaster, California 93539:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

////
////
////
       Case 2:17-cv-02002-JAM-DB Document 38 Filed 09/16/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: September 15, 2021

DLB7.Jone2002.841Z
